Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/27/2021 has been entered.
Information Disclosure Statement
The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7-8, 11, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ito (US20150008096A1 published 01/08/2015).
Regarding claim 7, Ito teaches a specimen preparation device configured to prepare an observation specimen (thin-section sample fabrication apparatus – paragraph 17) including an observation object placed on a light transmitting plate (the thin section is fixed onto a sample table such as a slide glass – paragraph 4), comprising: 
a first conveyance unit (transport belt 23 – paragraph 82) including a placement portion formed on an upper side of the first conveyance unit (a thin section 2 on the transport surface 23a of the transport belt 23 – paragraph 83 and Fig. 5), the placement portion configured to hold a liquid pool (the liquid phase 29 on the transport belt 23 – Fig. 6B ) thereon for placing the observation object (a thin section 2 stuck on the transport belt 23 – paragraph 83 and Fig. 5), the placement portion including a portion on an upstream side in a conveyance direction having a convex shape (conversion roller 24c creates a convex shape on the transport belt 23 – Fig. 1), the first conveyance unit configured to move the placement portion and convey the observation object (transport belt 23 moves the thin section 2 – Figs. 2A-D); 
a second conveyance unit (a placement table 21 on which the slide glass 3 is placed – paragraph 46) for conveying the plate such that the plate passes a position where the observation object is transferred (slide glass 3 is passes the location the thin section 2 passes – Figs. 2A-D); and 
Attorney Docket No. a liquid supply unit (a transfer water supply nozzle 28 – Figs. 2A-D) for supplying a liquid to the placement portion of the first conveyance unit (a transfer water supply nozzle 28 – Figs. 2A-D), wherein 
the second conveyance unit includes a placement plate (a placement table 21 – paragraph 46 and Fig. 4), on which the plate is placed (a placement table 21 on which the slide glass 3 is placed – paragraph 46 and Fig. 4), the placement plate being inclined relative to the upper side of the first conveyance unit (an inclination actuator 35 capable of forming an inclination angle of the slide glass 3 – paragraph 76). 
However, Ito does not teaches that the inclination actuator is configured to be movable along the inclined direction.
Ito teaches a different embodiment comprising a forward and backward movement actuator 22 configured to be movable along the inclined direction (the forward and backward movement actuator 22 is capable of moving in a linear direction – Fig. 1). Ito (paragraph 72) also teaches that it would be advantageous to use a forward and backward movement actuator to change the relative movement speed between the thin section 2 and the slide glass 3 in order to control the tension applied to the thin section 2.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the inclination actuator 35, as taught by Ito (Fig. 4), with the forward and backward movement actuator 22, taught by Ito (Fig. 1), to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because it is a simple arrangement of parts. See In reJapikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). 
Regarding claim 8, Ito, modified by Ito, teaches the specimen preparation device according to claim 7, wherein 
the first conveyance unit includes a conveyance belt (transport belt 23 – Fig. 1) provided with the placement portion (a transport surface 23a on which the thin section 2 is transported – paragraph 45 and Fig. 6A-D), wherein the conveyance belt is configured to travel (transport belt 23 moves – Fig. 1), a first pulley (front folding roller 24a – Fig. 1) is provided at a conveyance start end of the conveyance belt, and a second pulley is provided at a conveyance terminal end of the conveyance belt (rear folding roller 24b – Fig. 1), and 
the placement portion is a hydrophilic portion having a hydrophilicity (the transport belt 23 may use a member or the like in which hydrophilic processing is performed on a PET film – paragraph 45), and a hydrophobic portion (the biological sample is embedded by a hydrophobic embedding agent such as paraffin – paragraph 39) having a hydrophobicity is provided around the placement portion (hydrophobic thin section 2 is placed next to the hydrophilic section of the belt – Fig. 1).
Regarding claim 11, Ito, modified by Ito, teaches the specimen preparation device according to claim 8, wherein the first conveyance unit (transport belt 23 – Fig. 4) comprises a tilt mechanism configured to bend a conveyance terminal end side of the conveyance belt (rear folding roller 24b bends the end of the transport belt 23 – Fig. 4) with respect to a conveyance start end side on an opposite side.
Although Ito does not teach that the transport belt 23 start end side does not freely move the conveyance terminal end close to or away from the second conveyance unit, Ito teaches an inclination actuator 35 that moves the slide glass 3 closer to the transport belt 23 that accomplishes the same function. 
It would have been obvious to one of ordinary skill in the art to use the inclination actuator 35 to move the transport belt 23 towards slide glass 3 though routine experimentation and optimization of the transport belt 23 and rollers. 
Regarding claim 15, Ito, modified by Ito, teaches a conveyance belt (transport belt 23 – Fig. 1), used as the first conveyance unit of the specimen preparation device according to claim 7, comprising:
the placement portion on which the observation object is placed (a transport surface 23a on which the thin section 2 is held – paragraph 45 and Fig. 2C); and 
a hydrophobic portion having a hydrophobicity (the biological sample is embedded by a hydrophobic embedding agent such as paraffin – paragraph 39), which is provided around the placement portion (hydrophobic thin section 2 is placed next to the transport surface 23a  – Fig. 1), wherein 
the liquid supply portion (transfer water supply nozzle 28 – Figs. 2A-D) configured to supply an additional liquid to the convex-shaped portion (transfer water supply nozzle 28 supplies water to the rear folding roller 24b portion to transfer the thin section 2 to the slide glass 3 – Figs. 2A-D) to transfer the observation object onto the plate.
Regarding claim 16, Ito, modified by Ito, teaches the conveyance belt according to claim 15, comprising a plurality of placement portions arrayed in a conveying direction (multiple thin sections 2 can be placed on the transfer surface 23a – Fig. 1).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ito, in view of Johnston et al (US20020146540A1 published 10/10/2002; hereinafter Johnston) and Ehrnsperger et al (US Patent No. 6579457 B1 published 06/17/2003; hereinafter Ehrnsperger).
Regarding claim 9, Ito, modified by Ito, teaches the specimen preparation device according to claim 8.
However, Ito, modified by Ito, does not teach wherein the hydrophilic portion is a super-hydrophilic portion for which a contact angle of the liquid is not more than 100, and the hydrophobic portion is a water repellent portion for which the contact angle of the liquid is not less than 90°.
Ehrnsperger teaches a liquid transport member with a hydrophilic portion that is a super-hydrophilic portion for which a contact angle of the liquid is not more than 10° (a contact angle preferably less than 10 degrees – column 4 lines 60-61) and a hydrophobic portion (a hydrophobic microporous layer – column 18 line 55). It would be advantageous to use super-hydrophilic portion with a contact angle less 10° to improve wetting and adhesion.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the hydrophilic region, as taught by Ito, with the super-hydrophilic portion a contact angle less 10°, taught by Ehrnsperger, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because Ito and Ehrnsperger teach hydrophilic surfaces.
However, Ito, modified by Ehrnsperger, does not teach that the hydrophobic portion is a water repellent portion for which the contact angle of the liquid is not less than 90°.
Johnston teaches a film or tape that controls fluid flow comprising a hydrophobic portion that is a water repellent portion for which the contact angle of the liquid is not less than 90° (Fig. 1b). It would be advantageous to use a water repellent portion with contact angle greater than 90° for greater water repellent properties.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the hydrophobic region, as taught by Ito as modified by Ehrnsperger, with the super hydrophobic portion with a contact angle less 10°, taught by Johnston, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because Ito, Ehrnsperger, and Johnston all teach hydrophobic surfaces.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ito in view of Okamura et al (US20160290991A1 published 10/06/2016; hereinafter Okamura).
Regarding claim 10, Ito, modified by Ito, teaches the specimen preparation device according to claim 7, wherein 
the liquid supply unit can further supply a liquid to the second conveyance unit (a transfer water supply nozzle 28 supplies water to the slide glass and placement table 21 – Figs. 1-2), and 
the liquid supply unit includes: a liquid supply nozzle configured to supply the liquid (a transfer water supply nozzle 28 supplies water – paragraph 54).
However, Ito, modified by Ito, does not teach a slider mechanism configured to reciprocally move the liquid supply nozzle between the first conveyance unit and the second conveyance unit.
Okamura teaches a slider mechanism (a first drive part 112 for moving the first nozzle 111 – paragraph 36) configured to reciprocally move the liquid supply nozzle between the first conveyance unit and the second conveyance unit (first drive part 112 is capable of moving the nozzle between different sections of the device – Fig. 1). It would be advantageous to move a nozzle to the substrate actuation module and wet the substrate to gain better adhesion with the sample section.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the nozzle, as taught by Ito as modified by Ito, with the first drive part, taught by Okamura, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because both Ito and Okamura teach sample processing devices.
Claims 12-13 is rejected under 35 U.S.C. 103 as being unpatentable over Ito in view of Loo et al (US20160069916A1 published 03/10/2016; hereinafter Loo).
Regarding claim 12, Ito, modified by Ito, teaches the specimen preparation device according to claim 7, further comprising cleaning unit, 
wherein the first conveyance unit includes a conveyance belt (transport belt 23 – Fig. 1) provided with the placement portion (a transport surface 23a on which the thin section 2 is held – paragraph 45), 
the cleaning unit includes: 
a container configured to store a cleaning liquid that cleans the conveyance belt (Ito inherently teaches that the adsorption water spray nozzle 26 and transfer water supply nozzle 28 must be connected to a water supply – Fig. 1); and 
the first conveyance unit includes: 
a first pulley (a belt driving roller 24d – Fig. 1) provided in a side of a conveyance start end of the conveyance belt; 
a second pulley (direction conversion roller 24c – Fig. 1) provided in a side of a conveyance terminal end of the conveyance belt; and 
a third pulley (rear folding roller 24b – Fig. 3A-B) provided in the container and below the first pulley, and 
the conveyance belt includes: 
a first traveling portion, provided between the second pulley (direction conversion roller 24c – Fig. 1) and the third pulley (rear folding roller 24b – Fig. 3A-B), and configured to travel downward such that at least a part of the conveyance belt passes through the container that stores the cleaning liquid (transport belt 23 passes through a liquid phase 29 – Fig. 1); and 
a second traveling portion, provided between the first pulley (a belt driving roller 24d – Fig. 1) and the third pulley (rear folding roller 24b – Fig. 3A-B), which is folded from the first traveling portion and configured to travel upward (rotational direction arrow on roller 24b indicate transport belt 23 more upward from roller 24b to 24d – Fig. 2A-D).
However, Ito, modified by Ito, does not teach an ultrasonic generation unit configured to apply an ultrasonic vibration to the container.
Loo teaches the cleaning unit includes: an ultrasonic generation unit (a sonicator 204 – Fig. 8) configured to apply an ultrasonic vibration to the container (sonicator 204 with a sonicator horn 208, which can be made to contact a wall of a vessel 212 – paragraph 194). It would be advantageous to a sonicator to clean the vessel to prevent contamination.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device, as taught by Ito as modified by Ito, with the sonicator, taught by Loo to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because Ito and Loo all teach sample processing devices.                                                                                                                                                                                                                                                                                                                          
Regarding claim 13, Ito, modified by Loo, teaches the specimen preparation device according to claim 12, wherein the cleaning unit further includes a supply unit (adsorption water spray nozzle 26 and transfer water supply nozzle 28 supplies water to the transport belt 23 – Fig. 1) configured to supply the liquid to a conveyance surface of the conveyance belt cleaned by the cleaning liquid.
Claims 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ito in view of Nurse (US20140287423A1 published 09/25/2014).
Regarding claim 14, Ito teaches a specimen preparation method of preparing an observation specimen by placing an observation object on a light transmitting plate (a thin section 2 is placed on a slide glass 3 – Fig. 2C-D), comprising: 
a retaining step of retaining a liquid in a placement portion by supplying the liquid to the placement portion (a transfer water supply nozzle 28 supplying transfer water to the transport surface 23a – Fig. 1) so as to form a liquid pool (liquid phase 29 formed on the transport surface 23a – Figs. 2B-D),
a placement step of placing the observation object on the liquid pool on the placement portion (a thin section 2 is placed on the transport belt 23 from the thin-section fabrication apparatus 10 – Figs. 1 and 4); 
a conveyance step of conveying the observation object with the liquid pool on the placement portion (a thin section 2 is moved by transport belt 23 and liquid phase 29 – Figs. 2C and 6B); and 
a transfer step of transferring the observation object from the liquid pool on the placement portion onto the plate (the liquid phase 29 is used to transfer a thin section 2 from the transport belt 23 to the slide glass – Figs. 2C-D), wherein in the transfer step, an additional liquid is supplied to on an upstream side in the conveyance direction on the placement portion (transfer water supply nozzle 28 supplying transfer water to the transport surface 23a when the thin section 2 moves from the transport belt 23 to the slide glass 3 – the Figs. 1 and 4), and the observation object is carried by a flow of the additional liquid and transferred onto the plate (a thin section 2 is moved by transport belt 23 and liquid phase 29 – Figs. 2C and 6B) and the plate is inclined relative to the placement portion (slide glass 3 is inclined by an inclination actuator 35 – Fig. 4).
However, Ito does not teach a hydrophobic portion formed surrounding but not on the Attorney Docket No. placement portion, the hydrophobic portion having a hydrophobicity.
Nurse teaches a sample manipulation apparatus comprising a hydrophobic portion (surface is hydrophobic – paragraph 8) formed surrounding but not on the Attorney Docket No. placement portion (an array of hydrophilic spots that are surrounded by a hydrophobic surface – paragraph 63 and Figure 1), the hydrophobic portion having a hydrophobicity (surface is hydrophobic and the selectively partitioned formed by coating hydrophilic spots on said surface – paragraph 8). Nurse (paragraphs 45-46) teaches that it would be advantageous to an array of regions/spots 105 of polarity opposite to that of the surface itself to gain the ability to precisely control the amount of liquid partitioned in each spot.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the surface of the transport belt, as taught by Ito, with the array of hydrophilic spots that are surrounded by a hydrophobic surface, taught by Nurse, to gain the advantage above. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because both Ito and Nurse teach surfaces using hydrophilic/hydrophobic effects for sample processing.
Ito, modified by Nurse, teaches a transfer water supply nozzle 28 (Ito Fig. 1) supplying water to convex portions (hydrophilic spots 105 – Nurse Figure 1) located on the surface of the transport belt 23 (Ito Fig. 1).
Regarding claim 17, Ito teaches a conveyance unit (transport belt 23 – Fig. 1), used for an observation specimen preparation device (thin-section sample fabrication apparatus – paragraph 17), the conveyance unit comprising: 
a conveyance belt (transport belt 23 – Fig. 1), wherein 
the conveyance belt includes: 
a hydrophilic portion having a hydrophilicity as a placement portion (the transport belt 23 may use a member or the like in which hydrophilic processing is performed on a PET film – paragraph 45) for forming a liquid pool (a liquid phase 29 – Fig. 6) for placement of an observation object (a thin section 2a is transferred to a slide glass 3 via the liquid phase 29 – Figs. 1-2); and 
a convex-shaped portion (conversion roller 24c creates a convex shape on the transport belt 23 – Fig. 1) is formed in the placement portion on the upstream side of the conveyance direction (the thin section 2 is placed on the transport belt 23 – Fig. 1) configured to receive liquid to transfer the observation object from the placement portion onto a plate (the transport belt 23 receives water from the transfer water supply nozzle 28 and moves a thin section 2 to a slide glass 3 – Figs. 1-2).
a hydrophobic portion (the biological sample is embedded by a hydrophobic embedding agent such as paraffin – paragraph 39).
Nurse teaches a sample manipulation apparatus comprising a hydrophobic portion having a hydrophobicity surrounding the hydrophilic portion (an array of hydrophilic spots that are surrounded by a hydrophobic surface – paragraph 63 and Figure 1), wherein 
a convex-shaped portion (array of regions/spots 105 that are each convex shaped – Figure 1) is formed in the placement portion (regions/spots 105 are formed on a substrate or surface 102 – paragraph 39 and Figure 1). Nurse (paragraphs 45-46) teaches that it would be advantageous to an array of regions/spots 105 of polarity opposite to that of the surface itself to gain the ability to precisely control the amount of liquid partitioned in each spot.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the surface of the transport belt, as taught by Ito, with the array of hydrophilic spots that are surrounded by a hydrophobic surface, taught by Nurse, to gain the advantage above. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because both Ito and Nurse teach surfaces using hydrophilic/hydrophobic effects for sample processing.
Response to Arguments
	Applicant’s addition arguments with respect to the rejections of the claims have been considered; but are render moot because Applicant(s) arguments are towards the amended claim language and do not apply to the current grounds of rejection. Furthermore, the prior art rejection has been modified in order to address the amended claim language.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINGCHEN SHI whose telephone number is (571)272-2538. The examiner can normally be reached M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 5712727129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.C.S./Examiner, Art Unit 1796                     

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797